226 F.2d 622
Glenn Forrest JONES and Mrs. Alice Jones, Appellants,v.Earl H. MARSH, Trustee in Bankruptcy, Appellee.
No. 12564.
United States Court of Appeals Sixth Circuit.
October 14, 1955.

Southern & Southern, Knoxville, Tenn., for appellant.
William C. Wilson, Knoxville, Tenn., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This is an appeal by the bankrupt and his mother, who intervened in the bankruptcy proceedings, from an order of the district court relating to a parcel of real estate in Knoxville, Tennessee. The property was conveyed by deed of record to the two appellants in 1938.


2
The district court, approving the findings and conclusions of the Referee, held that the bankrupt was the owner of an undivided one-half interest in the property, and that he was not entitled to a homestead exemption in the property, the Referee having concluded that "no parole partition was or could be made in this cause." The court accordingly held that the Trustee was entitled to have sold the bankrupt's undivided one-half interest for the benefit of creditors.


3
We are of the opinion that the decisions and orders of the Referee and the affirmance thereof by the district court were correct for the reasons stated therein. The order appealed from is accordingly affirmed.